Citation Nr: 0738103	
Decision Date: 12/04/07    Archive Date: 12/13/07

DOCKET NO.  04-31 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from September 1963 to May 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina.  The Board remanded this case 
for additional development in March 2006.


FINDING OF FACT

The evidence of record, on balance, does not support the 
finding that a current back disorder was first manifest in 
service or within one year thereafter.


CONCLUSION OF LAW

A back disorder was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a).  

A proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. 
§ 5103(a); C.F.R. § 3.159(b)(1).  Any error in VCAA 
notification should be presumed prejudicial, and VA has the 
burden of rebutting this presumption.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).

In Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) reaffirmed principles set forth in earlier 
Federal Circuit and United States Court of Appeals for 
Veterans Claims (Court) cases in regard to the necessity of 
both a specific VCAA notification letter and an adjudication 
of the claim at issue following that letter.  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).  

The Mayfield line of decisions reflects that a comprehensive 
VCAA letter, as opposed to a patchwork of other post-
decisional documents (e.g., Statements or Supplemental 
Statements of the Case), is required to meet VA's 
notification requirements.  At the same time, VCAA 
notification does not require an analysis of the evidence 
already contained in the record and any inadequacies of such 
evidence, as that would constitute a preadjudication 
inconsistent with applicable law.  The VCAA letter should be 
sent prior to the appealed rating decision or, if sent after 
the rating decision, before a readjudication of the appeal.  
A Supplemental Statement of the Case, when issued following a 
VCAA notification letter, satisfies the due process and 
notification requirements for an adjudicative decision for 
these purposes.

In the present case, the veteran was issued a VCAA letter 
meeting the specific requirements of C.F.R. § 3.159(b)(1) in 
February 2004.  As this letter was issued prior to the 
appealed rating decision, this case raises no procedural 
concerns in view of the Mayfield line of decisions.  
Moreover, a further VCAA letter was also issued in April 
2006.

The Board is also aware of the considerations of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  In the present 
case, such notification was provided in the aforementioned 
April 2006 letter, followed up by a July 2007 Supplemental 
Statement of the Case.  

As to VA's duty to assist the veteran with the obtaining of 
evidence necessary to substantiate a claim, under 38 U.S.C.A. 
§ 5103A, in this case VA has obtained records of treatment 
reported by the veteran, and there is no indication from the 
claims file of additional medical treatment for which VA has 
not obtained, or made sufficient efforts to obtain, 
corresponding records.  

Notably, VA has received records from the Social Security 
Administration but was notified by the Gulfport, Mississippi 
VA Medical Center in September 2006 that no records of the 
veteran were available.  Also, in the April 2006 VCAA letter, 
the veteran was requested to provide signed release forms for 
private medical records, but he evidently did not respond to 
this request.  In this regard, the Board notes that it is 
well established that VA's duty to assist a claimant is not 
always a one-way street.  A claimant seeking help cannot 
passively wait for it in those circumstances where he or she 
may or should have information that is essential in obtaining 
putative evidence, as here.  See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  

The Board also notes that the veteran has been afforded a 
comprehensive VA examination in conjunction with this appeal, 
addressing the disorder at issue.

In summary, all relevant facts have been properly developed 
in regard to the veteran's claim, and no further assistance 
is required in order to comply with VA's statutory duty to 
assist with the development of facts pertinent to the claim.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of this appeal in this Board 
decision.  Rather, remanding this case for further VCAA 
development would be an essentially redundant exercise and 
would result only in additional delay with no benefit to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Also, certain chronic diseases, including arthritis, may be 
presumed to have been incurred during service if manifested 
to a compensable degree within one year of separation from 
active military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309. 

The Board has reviewed the veteran's service medical records, 
including separation examination and medical history reports 
from May 1967, and observes that they are entirely negative 
for any back symptoms.  These records confirm a skating 
injury from February 1966, but the only resultant diagnosis 
at that time was a left lateral malleolus fracture.  However, 
a notarized lay statement from another soldier, dated in June 
1967, indicates that the veteran injured his back while 
moving logs in May 1967.

Subsequent to service, the earliest medical evidence 
containing findings pertinent to the veteran's current claim 
is a notation of back pain in April 1994.  A December 1997 
private treatment record also indicates back strain, and the 
treating doctor noted that "[t]he same thing happened about 
2 years ago."  During a May 1998 disability examination (the 
report of which was received by VA in April 2006), the 
veteran reported low back pain with standing over 10 minutes, 
and the examiner rendered an assessment of chronic low back 
pain secondary to chronic low back strain and obesity.  The 
veteran was further treated by a private doctor for low back 
pain following reinjury in October 2000.

In an August 2004 statement, Gregory J. Konduros, M.D., the 
veteran's private doctor, noted that he had "extensively 
reviewed [the veteran's] military records as well as my own 
medical records" and indicated that the veteran did suffer a 
significant back injury on May 1967, with on-and-off pain 
since then precipitated by overactivity.  Dr. Konduros noted 
a hospitalization of the veteran in December 1980 and also 
indicated that an October 2000 MRI revealed disc involvement.  
Based on such evidence, Dr. Konduros opined that "it seems 
at least as likely as not that his current condition was 
precipitated or aggravated by the original injury he suffered 
in the service."

The Board further notes that, during his August 2005 Video 
Conference hearing, the veteran stated that he had only been 
seeing Dr. Konduros for 15 years but had related his history 
of back treatment dating back to service to him.

In view of this evidence, the veteran was afforded a VA spine 
examination in May 2007, with an examiner who reviewed the 
claims file (which at that point included all aforementioned 
medical records).  During the examination, the veteran 
reiterated that he did not seek medical attention for back 
symptoms during service and that he reinjured his back while 
working as a fireman in the early 1970s.    

Based on the claims file review and a physical examination, 
the examiner rendered a diagnosis of chronic lumbar strain.  
He also rendered the opinion that it was less likely than not 
that the current diagnosis was related to activities in the 
veteran's military service.  In this regard, the examiner 
noted that during service the veteran suffered "a single 
injury which is now very remote in time."  Rather, in the 
1970s the veteran suffered a more serious injury which 
required hospitalization and more intense treatment.  In 
addition, the back problem was found more likely to have been 
aggravated by years of work as a fireman.

In May 2007, VA received a lay statement from a second 
soldier, dated in May 2007, who witnessed the veteran's May 
1967 back injury.

In reviewing the evidence of record cited above, the Board is 
aware that the veteran's reported May 1967 in-service back 
injury is not documented in the service medical records.  
However, the veteran and the other cited soldiers are 
competent to report witnessing an injury.  See Layno v. 
Brown, 6 Vet. App. 465, 467-69 (1994).  The Board thus does 
not doubt that such injury actually incurred.

The question remains, however, whether the current back 
disorder is etiologically related to the noted in-service 
injury.  In this regard, there are conflicting medical 
opinions, notably the August 2004 opinion of Dr. Konduros and 
the VA May 2007 examination opinion.  Several considerations 
must be addressed in cases where there are competent but 
conflicting medical opinions.

First, the Board may only consider independent medical 
evidence to support its findings and may not provide its own 
medical judgment in the guise of a Board opinion.  See Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1990).  The Board may, 
however, may favor the opinion of one competent medical 
professional over that of another so long as an adequate 
statement of reasons and bases is provided.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).

Also, the probative value of a medical opinion largely 
depends upon the extent to which such an opinion was based on 
a thorough review of a veteran's medical history, as 
contained in his claims file.  In cases where an examiner who 
has rendered a medical opinion has not had an opportunity to 
review the veteran's medical records, the medical opinion's 
probative value is substantially limited.  See Miller v. 
West, 11 Vet. App. 345, 348 (1998) (bare conclusions without 
a factual predicate in the record are not considered 
probative); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).    

Additionally, the fact that a veteran has received regular 
treatment from a physician or other doctor is certainly a 
consideration in determining the credibility of that doctor's 
opinions and conclusions.  That notwithstanding, the Court 
has declined to adapt a "treating physician rule" under 
which a treating physician's opinion would presumptively be 
given greater weight than that of a VA examiner or another 
doctor.  See Winsett v. West, 11 Vet. App. 420, 424-25 
(1998); Guerrieri v. Brown, 4 Vet. App. 467-471-3 (1993).    

Finally, evidence of a prolonged period without medical 
complaint after service can be considered along with other 
factors in the analysis of a service connection claim.  
See generally Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).

While both of the cited medical opinions were based in part 
on a contemporaneous evaluation of the veteran's back 
disorder, there are substantial differences in the medical 
history upon which the opinions were based.  Dr. Konduros 
cited to his own records and the veteran's service medical 
records, but it is not at all clear that he reviewed the 
entire claims file; moreover, a substantial portion of the 
records contained in the claims file were added after 2004.  
By contrast, the VA examiner did review the entire claims 
file, with no competent medical evidence since added to the 
claims file.

The Board also notes that, while Dr. Konduros cited to 
hospitalization for back problems in 1980, records of which 
could not be obtained given the veteran's non-response to the 
April 2006 VCAA letter, there is no competent medical 
evidence suggesting ongoing treatment between the May 1971 
injury and December 1980, a gap of over nine years.  See 
Maxson v. Gober, supra.   Moreover, the veteran has reported 
that he began seeing Dr. Konduros only approximately 15 years 
prior to his 2005 hearing, thus nearly two decades after 
service and not during the period between 1971 and 1980.

Given that the VA examiner's opinion was based on a more 
complete medical record than that of Dr. Konduros and is more 
consistent with the documented medical history, the Board 
finds the VA opinion to have greater probative value than 
that of Dr. Konduros.  As a consequence, the Board is unable 
to preliminarily conclude that the competent medical evidence 
of record supports the veteran's claim.  

Currently, the only other evidence of record supporting the 
veteran's claim is his own lay opinion, as indicated in his 
August 2006 hearing testimony.  He has consistently asserted 
that his back problems have been ongoing since his May 1971 
injury.  His spouse has also provided testimony on his 
behalf.

Even if such testimony could be read as claiming continuity 
of symptomatology since service, this history is 
substantially rebutted by the complete absence of treatment 
for this disorder soon after service and the VA medical 
opinion described above.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1336-7 (Fed. Cir. 2006) (holding the Board is obligated 
to, and fully justified in, determining whether lay testimony 
is credible in and of itself, and that the Board may weigh 
the absence of contemporary medical evidence against lay 
statements).

Moreover, the Court has consistently held that service 
connection may not be predicated on lay assertions of medical 
causation.  See Grottveit v. Brown, 5 Vet. App. 91, 92-93 
(1993).  In the present case, the veteran and his spouse have 
not been shown to possess the requisite medical training, 
expertise, or credentials needed to render either a diagnosis 
or a competent opinion as to medical causation.  Accordingly, 
this lay evidence does not constitute competent medical 
evidence and lacks probative value as to the matter of 
medical diagnoses and causation.  See also Layno v. Brown, 6 
Vet. App. 465, 470 (1994) (a veteran is competent to report 
that on which he or she has personal knowledge); Espiritu v. 
Derwinski, 2 Vet. App. 482 (1992) (a veteran is not competent 
to offer opinions on medical diagnosis or causation). 

Overall, the preponderance of the evidence is against the 
veteran's claim of service connection for a back disorder, 
and this claim must be denied.

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).




ORDER

Entitlement to service connection for a back disorder is 
denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


